Citation Nr: 0841426	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to a disability evaluation greater than 20 
percent for service-connected low back strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington (RO).

In October 2008, the veteran's representative submitted 
additional medical evidence and indicated that the veteran 
wished to waive preliminary RO review of the evidence. 


FINDING OF FACT

The veteran has not had an incapacitating episode of at least 
4 weeks but less than 6 weeks during the past 12 months due 
to his lumbar spine disability.  The veteran does not have 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  The veteran does not have severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The veteran does not have severe limitation 
of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected low back strain with degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 23, 2002); 5292, 5293, 5295 (effective from 
September 23, 2002, to September 26, 2003); 5243 (effective 
September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the veteran's lumbar spine disability, his 
current claim for an increased evaluation was apparently 
received in 2003, and the statement of the case reflects that 
the RO referenced rating criteria which changed at that time.  
Specifically, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The Board notes 
that the RO addressed both sets of amendments in its December 
2004 statement of the case (SOC) as well as the rating 
criteria in effect before these changes.  Therefore, the 
Board will consider whether a rating in excess of 20 percent 
is warranted under any applicable criteria.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, Diagnostic Code 5243, to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The VA has evaluated the veteran's disorder under multiple 
diagnostic codes. The veteran's condition was originally 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 
5292, low back strain with degenerative disc disease (in 
effect prior to September 26, 2003).  After the September 
2002 and 2003 amendments, the veteran's condition was rated 
at 20 percent under DC 5243, intervertebral disc syndrome (in 
effect after September 26, 2003).

Prior to September 23, 2002, DC 5293, moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 percent 
evaluation, and severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warranted a 40 
percent evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 20 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of a least 4 
weeks but less than 6 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

There is no evidence of record indicating that veteran has 
ever had such an incapacitating episode due to his lumbar 
spine disability (nothing to indicate any bed rest prescribed 
by a physician).  Therefore, the Formula for Rating 
Intervertebral Disc Syndrome does not apply to the veteran 
and he is not entitled to a higher rating.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 20 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 35 degrees but less than 
60 degrees; (2) the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or (3) 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when (1) forward flexion of 
the thoracolumbar spine is 30 degrees or less, or (2) there 
is favorable ankylosis of the entire thoracolumbar spine.

The veteran does not have favorable ankylosis of any part of 
the spine, and he has never exhibited forward flexion of the 
lumbar spine of 30 degrees or less, therefore the criteria of 
DC 5243 would not offer him a higher evaluation than he 
already holds for his lumbar spine disability.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

On VA examination in July 2003, the veteran reported 
stiffness and pain in the low back.  He reported occasional 
difficulty dressing, but stated that he walked or jogs three 
miles two or three times a week, played basketball, and did 
weight training.  Some tenderness in the midline of the 
lumbar spine was noted on examination.  Flexion was to 60 
degrees the first time, but decreased to 50 degrees after 
repetition.  The examiner reported an additional 10 degrees 
loss of flexion under DeLuca criteria.  Extension was to 10 
degrees.  Some bilateral buttock tenderness by the sciatic 
notch was noted, but there was no numbness.  The examiner 
commented that the veteran's functional impairment was 
moderately severe. 

An August 2003 neurological consult report revealed forward 
flexion to 80 degrees, and extension to 20 degrees.  Straight 
leg raising was to 90 degrees.  Sensation and sensory 
examination were normal. 

The veteran underwent another VA spine examination in January 
2007.  The veteran complained of stiffness and weakness in 
the lower back area, especially after prolonged standing or 
sitting or physical exercise.  He noted the pain to be 
intermittent about three to six times a week, lasting about 
three to five hours each time.  He described the pain as 
aching, sticking, squeezing, cramping, burning, and sharp, 
and as traveling down to both lower extremities.  The veteran 
walked with a normal gait and exhibited normal posture.  His 
forward flexion was 0 to 90 degrees with pain at 90 degrees.  
Extension was 0 to 30 degrees with pain at 30 degrees.  Right 
and left lateral flexion were each 0 to 30 degrees with pain 
at 30 degrees.  Right and left lateral rotation were each 0 
to 30 degrees with no pain.  There was no spasm or radiation 
of the pain on movements, or lumbar spine ankylosis.  
Straight-leg raising test was negative bilaterally.  The 
examiner noted that range of motion was additionally limited 
by pain, fatigue, weakness, and lack of endurance, noting a 
10-degee additional limitation with flexion.

The Board is unable to view the VA examination findings as 
showing that the veteran's disability picture more nearly 
approximates the criteria for a rating in excess of the 
current 20 percent.  There is evidence of some additional 
loss of motion due to pain, fatigue, weakness, and lack of 
endurance, but that limitation of motion does not appear to 
be more than moderate in degree.  In this regard, it should 
be noted that normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Plate V.  A higher rating based 
on limitation of motion under the old criteria is therefore 
not warranted.  There is also no persuasive evidence of 
limitation of motion to warrant a higher rating under the new 
criteria for limitation of motion.  Further, the examination 
findings also do not suggest significant neurological 
impairment to warrant a higher rating under either the old or 
new criteria for disc disease.  

The Board must also find that the post-service treatment 
records, including the VA examinations prior to January 2007, 
as a whole, also provide evidence against this claim, failing 
to indicate a basis to grant a higher evaluation. 

The Board has also carefully reviewed and considered private 
chiropractic reports dated in 2008 which were submitted by 
the veteran's representative.  These records show continuing 
low back symptomatology.  An MRI showed disc protrusion at 
L5-S1.  However, these records do not show that the criteria 
for a rating in excess of 20 percent have been met.  It 
appears from these reports that the veteran's main complaint 
is the effect of the chronic pain on his daily activities.  
It appears that there are minimal neurological symptoms.  
Range of motion was reported to be moderately restricted.  He 
denied weakness into the lower extremities.  Examination 
revealed no sensory deficits.  It was estimated that there 
was a 25% impairment of the lumbar spine. 

The evidence in this case clearly shows continuing low back 
impairment.  However, the Board is obligated to apply the 
regulatory criteria which has been set forth earlier.  The 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 20 percent have been met 
under any of the applicable versions of the rating criteria.  
The overall medical reports show no more than moderate 
limitation of motion, even when additional functional loss is 
considered.  There are some neurological symptoms, but they 
have not resulted in incapacitating episodes to warrant a 
higher rating under disc disease criteria.   

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the veteran's lumbar spine 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 20 percent for a lumbar spine disability.  38 C.F.R. § 
4.3.

The Board again stresses to the veteran that it does not 
doubt that the service-connected lumbar spine disability 
results in impairment which affects his daily activities.  
However, it is not demonstrated that the criteria for a 
higher rating have been met at this time.  The veteran may 
always file a claim for an increased rating should the 
disability become more severe.  

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  Moreover, a December 2006 letter generally informed the 
veteran of the need to show the affect of the disability on 
his employment and daily life.  A March 2006 notice also 
explained how effective dates would be assigned.  Subsequent 
to these notices, the veteran's claim was readjudicated as 
evidenced by a February 2007 supplemental statement of the 
case. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through February 2007.  The veteran submitted records 
from Kaiser Health Care.  The appellant was afforded VA 
medical examinations in July 2003 and January 2007.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


